EDGERTON, .Associate Justice
(dissenting).
It seems to me doubtful whether or not the Supreme Court’s present strict standards of invention are met here. If the case involved the validity of an issued patent, the presumption that the Patent Office is right until it is shown- to be clearly wrong would control, and I should vote to sustain the patent. That was the question in all of the cases, except one from the Court of Customs, and Patent Appeals,1 which the prevailing opinion cites from other courts than our own. In the present case the Patent Office has rejected the application for a patent; and the District Court has upheld *443its action. I think the presumption that the Patent Office and the District Court are right until they are shown to be clearly wrong applies here. I therefore think the decree dismissing the bill should be affirmed

 In re Walck, 87 F.2d 511.